                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

TYRONE JAMAAL WILLIAMS,                   §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §         No. 3:17-CV-3264-D
                                          §
HUNT COUNTY, TEXAS SHERIFF                §
DEPARTMENT, ET AL.,                       §
                                          §
             Defendants.                  §

                                      ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case on October 4, 2019. An amended complaint and/or

objections were filed by plaintiff on October 18, 2019. The undersigned district judge

has reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the court

adopts the findings, conclusions, and recommendation of the United States Magistrate

Judge.

      SO ORDERED.

      December 17, 2019.



                                       _________________________________
                                       SIDNEY A. FITZWATER
                                       SENIOR JUDGE
